                                                                               Page 1 of 2


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

TORI DANYALE REESE, JR.,

      Plaintiff,

v.                                                    Case No. 3:19cv3619-LC-HTC

G. BROWN, et al.,

     Defendants.
_____________________________/

                                       ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated March 10, 2020 (doc. 12). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     This case is DISMISSED WITHOUT PREJUDICE for Plaintiff’s

failure to prosecute, failure to comply with Court orders, and failure to state a claim.
                                                             Page 2 of 2


      3.    The clerk shall close this file.

      DONE AND ORDERED this 8th day of April, 2020.




                                s /L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv3619-LC-HTC
